DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 6/2/2022.
2. 	Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – offering ride to a plurality of users; estimating relationship of users based on natural language processing; allocating payment to users based on estimated relationship with the payment allocated to a senior being greater than that allocated to a junior; transmit instructions to display allocated payment account on the terminal of each user; and instructing the vehicle to move to the positions of the users – constitutes Mental Process and Commercial or Legal Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – estimating a hierarchical relationship, user personal data, user acceptance of payment allocation – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a control device, a server device and a terminal device.  Based on Figs. 2-4, all three devices consist of generic components. 
As per Para [0017] the control device 20 is a server that belongs to a cloud computing system or another computing system.  In the embodiment, the control device 20 functions as a dispatch server that provides a dispatch service.
As per Para [0018], the server device 30 is a server that belongs to a cloud computing system or another computing system.  In the embodiment, the server device 30 functions as an SNS server that provides an SNS such as an instant messaging service, to the terminal devices 40 of the plurality of users.  The term “SNS” is an abbreviation of social networking service.
As per Para [0019], each terminal device 40 is a mobile telephone, a smartphone, a tablet or a PC.
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – offering ride to a plurality of users; estimating relationship of users based on natural language processing; allocating payment to users based on estimated relationship with the payment allocated to a senior being greater than that allocated to a junior; transmit instructions to display allocated payment account on the terminal of each user; and instructing the vehicle to move to the positions of the users – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – offering ride to a plurality of users; estimating relationship of users based on natural language processing; allocating payment to users based on estimated relationship with the payment allocated to a senior being greater than that allocated to a junior; transmit instructions to display allocated payment account on the terminal of each user; and instructing the vehicle to move to the positions of the users – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – offering ride to a plurality of users; estimating relationship of users based on natural language processing; allocating payment to users based on estimated relationship with the payment allocated to a senior being greater than that allocated to a junior; transmit instructions to display allocated payment account on the terminal of each user; and instructing the vehicle to move to the positions of the users – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
The previous obviousness rejection of the claims has been withdrawn based on the amendments filed 4/19/2022.
Applicant's arguments with regard to subject matter eligibility rejection filed 4/19/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the claim is not directed to certain methods of organizing human activity.  Applicant argues that the claimed subject matter is integrated into a practical application because the control unit instructs a vehicle to move to the position of the users. 
Examiner respectfully disagrees.  
Analyzing message from terminals of users requires observation, evaluation, judgement or opinion and thus constitutes Mental Process.  Offering a ride to users and allocating payment to users based on relationship amongst them constitutes Commercial or Legal Interactions.  Hence, claim 1 is directed to the abstract idea of Certain Methods of Organizing Human Activity.
Regarding the limitation of “instruct the vehicle to move to the position of the plurality of the users,” Examiner notes that as per Specification Para [0090] the control unit 21 makes an inquiry about whether the vehicle 13 can meet the dispatch request, to the vehicle 13 or the driver of the vehicle 13 through the communication unit 23, and when the vehicle 13 or the driver of the vehicle 13 gives an answer indicating that the vehicle 13 can meet the dispatch request, the control unit 21 decides that the vehicle 13 transports X and Y together.  In other words, this limitation is similar to taxi dispatch service by asking the driver of a vehicle to pick up passengers at a location which is part of the Commercial or Legal Interactions of rideshare service and also describes controlling the behavior of persons.  Hence, this limitation is part of the abstract idea and not a practical application under the PEG 2019 standard.
Applicant argues that the claimed subject matter recites a specific way of estimating user relationship based on analysis of language in the instant messages exchange by the users by natural language processing.
Examiner finds this unpersuasive because natural language processing, as commonly understood, thus, uses a computer to perform linguistic tasks otherwise performed in the human mind, including interpreting natural language content and extracting particular information.  Hence, using natural language processing to analyze language of messages and estimating relationship between users fall under the Mental Process category of abstract ideas.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the additional elements fail to integrate the abstract idea into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693